Slip Op. 15-48

           UNITED STATES COURT OF INTERNATIONAL TRADE


FEDMET RESOURCES CORPORATION,

     Plaintiff,


v.
                                    Before: Nicholas Tsoucalas,
UNITED STATES,
                                            Senior Judge
     Defendant.
                                    Court No. 12-00215
ANH REFRACTORIES COMPANY,
RESCO PRODUCTS, INC., AND
MAGNESITA REFRACTORIES
COMPANY,

     Defendant-Intervenors.


                              OPINION

        [Commerce’s Final Redetermination is sustained.]

                                           Dated: May 22, 2015

Donald B. Cameron, Brady W. Mills, Julie C. Mendoza, Mary S.
Hodgins, Rudi W. Planert, and Sarah S. Sprinkle, Morris Manning &
Martin LLP, of Washington, DC, for plaintiffs.

Antonia R. Soares, Trial Attorney, Commercial Litigation Branch,
Civil Division, U.S. Department of Justice, of Washington, DC, for
Defendant. With her on the brief were Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Jeanne E. Davidson, Director,
Patricia M. McCarthy, Assistant Director. Of counsel on the action
was Whitney Rolig, Attorney, Office of the Chief Counsel for Trade
Enforcement and Compliance, U.S. Department of Commerce, of
Washington, DC.

Joseph W. Dorn, Brian E. McGill, and J. Michael Taylor, King &
Spalding LLP, of Washington, DC, for defendant-intervenor ANH
Refractories Company et al.
Court No. 12-00215                                                    Page 2


           Tsoucalas, Senior Judge:     before the court are the final

results   of   Defendant   United   States     Department   of   Commerce’s

(“Commerce”)    redetermination     pursuant    to   this   court’s   Order,

Fedmet Res. Corp. v. United States, No. 12-00215, (CIT March 30,

2015), ECF No. 89 (“Remand Order”), instructing Commerce to act in

accordance with the Court of Appeals for the Federal Circuit’s

(“CAFC”) decision in    Fedmet Res. Corp. v. United States, 755 F.3d

912 (Fed. Cir. 2014).        See Final Results of Redetermination

Pursuant to Court Remand Magnesia Carbon Bricks from the People’s

Republic of China and Mexico, ECF No. 87 (Feb. 23, 2015) (“Final

Redetermination”).     Defendant-Intervenors, Resco Products, Inc.,

Magnesita Refractories Company, and Harbison Walker International,

Inc. (formerly ANH Refractories Company) (collectively "Defendant-

Intervnors"), challenge Commerce’s redetermination.           See Cmts. of

Def.-Ints.’s on the Final Redetermination, ECF No. 98 (Apr. 29,

2015) (“Def.-Ints.’s Cmts.”).        Both Plaintiff, Fedmet Resources

Corp., and Commerce request that the court sustain Commerce’s Final

Redetermination.     See Rebuttal Cmts. of Pl. Fedmet Res. Corp. on

the Final Redetermination, ECF No. 102 (May 14, 2015); See Def.’s

Resp. to Cmts. on the Final Redetermination, ECF No. 106 (May 15,

2015).
Court No. 12-00215                                                    Page 3


             In Fedmet the CAFC held that Commerce’s determination

that the scope of the Orders extended to Fedmet’s Bastion magnesia

alumina carbon bricks (“MACBs”) is unsupported by substantial

evidence, explaining that “Fedmet’s [MACBs] are outside the scope

of the countervailing and antidumping orders at issue in this

case.” Fedmet, 755 F.3d at 922; See Certain Magnesia Carbon Bricks

From the People’s Republic of China: Countervailing Duty Order, 75

Fed. Reg. 57,442 (Sept. 21, 2010); Certain Magnesia Carbon Bricks

From Mexico and the PRC: Antidumping Duty Orders, 75 Fed. Reg.

57,257 (Sept. 20, 2010) (collectively “Orders”).                Accordingly,

pursuant to the CAFC’s decision in Fedmet and this court’s Remand

Order,    Commerce   determined   in    its    Final   Redetermination     that

Fedmet’s MACBs are not subject to the Orders on magnesia carbon

bricks (“MCBs”) from Mexico and the People’s Republic of China

(“PRC”).     The relevant facts and procedural history are set forth

in Fedmet.     See Fedmet, 755 F.3d 912.         Familiarity with the facts

and procedural history is presumed.

             Defendant-Intervenors insist that a remand is necessary

for Commerce to remove the term “approximately” from the MACB

definition and provide an “unambiguous, precise definition of the

[MACBs]    that   are   outside   the   scope     of   the   antidumping   and

countervailing orders on [MCBs].”             Def.-Ints.’s Cmts. at 1, 4-7.
Court No. 12-00215                                                           Page 4


Additionally,        Defendant-Intervenors contend that a remand is

necessary    for    Commerce    to    re-open    the    record   of    the    scope

proceeding to solicit additional factual information on testing

methodologies       for   assessing    alumina     content   and      to    provide

guidance to U.S. Customs and Border Protection regarding the

appropriate testing methodology that will distinguish between in-

scope and out-of-scope merchandise.             Id. at 1, 8-11.

             The    court    finds     Defendant-Intervenors’s             arguments

unavailing.       The MACBs definition Commerce relied on in the Final

Redetermination is consistent with the definition the CAFC adopted

in Fedmet.    See Fedmet, 755 F.3d at 916-17.            Accordingly, because

the Final Redetermination is in full compliance with the CAFC’s

decision     in    Fedmet,     the    court     concludes    that     the     Final

Redetermination must be sustained.                Judgment will be entered

accordingly.




                                                       /s/ Nicholas Tsoucalas
                                                         Nicholas Tsoucalas
                                                             Senior Judge
Dated: May 22, 2015
       New York, New York